PROB 12A
(7/93)

                                United States District Court
                                                   for
                                   District of New Jersey
                           Report on Offender Under Supervision
Name of Offender: Keiron Murray                                                         Cr.: 15-00135-001
                                                                                        PACTS #: 670611
Name of Sentencing Judicial Officer:    THE HONORABLE JOSE L. LINARES
                                        CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/16/2017

Original Offense:    Felon in Possession of a Firearm

Original Sentence: 51 months imprisonment, 36 months supervised release

Special Conditions: Substance Abuse Testing and Treatment, Life Skills Counseling, Mental Health
Treatment, Supporting Dependents, Motor Vehicle Compliance

Type of Supervision: Supervised Release                        Date Supervision Commenced: 07/18/2017

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

                       The offender submitted a urine sample that tested positive for marijuana use on
                       February 28, 2019 and April 15, 2019. On August 26, 2019, admitted to
                       smoking marijuana.


U.S. Probation Officer Action:
The offender has been participating in substance abuse and mental health treatment at Trinitas Hospital in
Elizabeth, New Jersey His marijuana use is correlated with his ongoing mental health issues. Murray
suffers from severe anxiety. He has tried various psychotropic medications which reportedly did not work
for him. His therapist is trying to help him work through his mental health issues to prevent further self-
medication. We will continue to monitor the offender’s substance use and progress in treatment. If any
continued issues of noncompliance arise, we will noti’ the Court immediately.

                                                                  Respectfully submitted,

                                                                         LeUe’ M. Varasfff
                                                                   By: Leslie M. Vargas
                                                                        Senior U.S. Probation Officer
                                                                   Date: 09/03/20 19
                                                                                        Prob 12A—page2
                                                                                           Keiron Murray


  Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

       Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
F Submit a Request for Modi’ing the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
F Other



                                                                Signat re of Judicial Officer


                                                       o     Ci             Date
